
	
		III
		110th CONGRESS
		2d Session
		S. RES. 466
		IN THE SENATE OF THE UNITED STATES
		
			February 29, 2008
			Mr. Cornyn (for himself,
			 Mr. DeMint, Mr.
			 Lieberman, Mr. Vitter,
			 Mr. McConnell, Mr. Coleman, Mr.
			 Martinez, Mr. Hatch,
			 Mr. Ensign, Mrs. Hutchison, and Mr.
			 McCain) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Honoring the life of William F. Buckley,
		  Jr.
	
	
		Whereas William F. Buckley, Jr. was born on November 24,
			 1925, in New York City, the 6th of 10 children in a devoutly Catholic
			 family;
		Whereas William Buckley studied at the University of
			 Mexico before serving his country in the Army and then later graduating with a
			 B.A. with honors (in political science, economics, and history) from Yale
			 University in 1950;
		Whereas William Buckley worked briefly for the Central
			 Intelligence Agency;
		Whereas, at the young age of 25, William Buckley published
			 his first popular book entitled God and Man at Yale;
		Whereas William Buckley has since gone on to write more
			 than 55 books and edit 5 more, which include Let Us Talk of Many Things:
			 the Collected Speeches, the novel Elvis in the Morning,
			 and his literary autobiography, Miles Gone By;
		Whereas he has written more than 4,500,000 words across
			 over 5,600 biweekly newspaper columns, On the Right;
		Whereas William Buckley founded the popular and
			 influential National Review magazine in 1955, a respected journal of
			 conservative thought and opinion;
		Whereas William Buckley wrote in the first issue of
			 National Review that in founding the magazine, it stands athwart
			 history, yelling Stop, at a time when no one is inclined to do so, or to have
			 much patience with those who so urge it;
		Whereas William Buckley served as editor of National
			 Review for 35 years from its founding in 1955 until his announced retirement in
			 1990 and as editor-at-large until his death on February 27, 2008;
		Whereas, in 1965, William Buckley ran for Mayor of New
			 York City and received 13.4 percent of the vote on the Conservative Party
			 ticket;
		Whereas William Buckley was host of the Emmy-award winning
			 and long-running Firing Line, a weekly television debate program
			 with such notable guests as Barry Goldwater, Margaret Thatcher, Jimmy Carter,
			 Ronald Reagan, and George H.W. Bush;
		Whereas the New York Times noted that Mr. Buckley’s
			 greatest achievement was making conservatism—not just electoral Republicanism,
			 but conservatism as a system of ideas—respectable in liberal post-World War II
			 America. He mobilized the young enthusiasts who helped nominate Barry Goldwater
			 in 1964, and saw his dreams fulfilled when Reagan and the Bushes captured the
			 Oval Office;
		Whereas as well-known columnist George Will once said,
			 before there was Ronald Reagan there was Barry Goldwater, before there
			 was Goldwater there was National Review, and before there was National Review
			 there was William F. Buckley;
		Whereas William Buckley received the Presidential Medal of
			 Freedom in 1991;
		Whereas William Buckley has received numerous other
			 diverse awards, including Best Columnist of the Year, 1967, Television Emmy for
			 Outstanding Achievement, 1969, the American Book Award for Best Mystery
			 (paperback) for Stained Glass, 1980; the Lowell Thomas Travel
			 Journalism Award, 1989, the Adam Smith Award, Hillsdale College, 1996, and the
			 Heritage Foundation’s Clare Booth Luce Award, 1999;
		Whereas William Buckley spent over 56 years married to the
			 former Patricia Alden Austin Taylor, a devoted homemaker, mother, wife, and
			 philanthropist, before her passing in April 2007;
		Whereas William Buckley passed away on February 27, 2008,
			 and is survived by his son, Christopher, of Washington, D.C., his sisters
			 Priscilla L. Buckley, of Sharon, Connecticut, Patricia Buckley Bozell, of
			 Washington, D.C., and Carol Buckley, of Columbia, South Carolina, his brothers
			 James L., of Sharon, and F. Reid, of Camden, South Carolina, a granddaughter,
			 and a grandson;
		Whereas William Buckley is recognized as a towering
			 intellect, a man who, in the words of Ronald Reagan, gave the world
			 something different, and, most of all, a true gentleman who encountered
			 everything he did with grace, dignity, optimism, and good humor: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)honors the life
			 of William F. Buckley, Jr. for his lifetime commitment to balanced journalism,
			 his devotion to the free exchange of ideas, his gentlemanly and well-respected
			 contributions to political discourse, and his extraordinary positive impact on
			 world history;
			(2)mourns the loss
			 of William F. Buckley, Jr. and expresses its condolences to his family, his
			 friends, and his colleagues; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit an enrolled copy of this
			 resolution to the family of William F. Buckley, Jr.
			
